By the Court.

Benning, J.
delivering the opinion.
[1.] The plaintiffs insisted that John F. Patton, as successor to one A. Kennedy, held the slave, Cyrus, in trust for the - separate use of Nancy C. Patton, his wife. This they insisted was the effect of a clause in the will of Jane Patton. That clause is in the following words: “ And after the payment of " just debts, I will and bequeath that the balance of my property be appraised and equally divided between my children hereinafter named, John Franklin Patton, William Washington Patton, ll-ebecca Amanda Patton, Edmund Lewis Patton,., Sarah C. Patton. After one half a child’s part is given my grand daughter, Margaret Jane Patton, and the other half of " a child’s part to A. Kennedy, his executors or administrators, to be held in trust for the use of Nancy 0. Patton, during her-natural life,” &c.
*579Now it is clear that there is nothing in this clause which -creates in Nancy 0. Patton a separate estate in her share. (Hill on Trustees, 420.)
If not, then the whole interest in her share vested in John. F. Patton, her husband.
If so, a bill against him as trustee, is not the way by which to reach that share. That share is not trust property, but is John F. Patton’s own property, and is directly subject to his debts ; and it may be reached at law by a fi. fa. against him.
We think, therefore, that the Court was right in holding .that there was no equity in the bill.